Order entered December 31, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01217-CV

             IN THE INTEREST OF P.G.G., B.N.G., AND R.T.G., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-05-03154

                                             ORDER


       The clerk’s record in this case is overdue. By postcard dated October 24, 2014, we

notified the Dallas County District Clerk that the clerk’s record was overdue and directed the

Dallas County District Clerk to file the clerk’s record within thirty days. To date, the clerk’s

record has not been filed and we have not received any correspondence from the Dallas County

District Clerk’s office regarding the status of the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record or

written verification that appellant has not been found indigent and has not paid for the record

within TEN DAYS of the date of this order. We notify appellant that if we receive verification

appellant is not indigent and has not paid for the record, we will, without further notice, dismiss

the appeal. See TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk and to all parties.



                                                    /s/     CRAIG STODDART
                                                            JUSTICE